DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on January 21, 2022, claims 1-5, 9, 11 and 14-16 have been amended.  Therefore, claims 1-16 are currently pending for examination.

Claim Rejections - 35 USC § 112
The rejections to Claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn due to amendments to claims filed on 1/21/2022.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claim 14 were authorized by Michael Monaco during the examiner-initiated interview conducted on January 27, 2022.

Amendments to the claims: 
14. (Currently Amended) The in-vehicle complex biometric authentication system of claim 13, wherein the controller is configured to release registration of a new driver when opening and 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance: 
Kim (KR101405233B1) teaches “Based on the accumulated and stored physical information of the customer, vehicle operation information, and external environment information, the index for each item is calculated complexly to generate a warning index for determining the possibility of theft, and the index for each item of information required for analysis of the received driver is calculated” and “recognizing a customer through biometric information such as a user's fingerprint, iris, and face recognition information is cumbersome to go through an authentication process every time the vehicle is used”. Kim fails to teach “perform driver authentication based on biometric information sensed by multiple biometric sensors when driver's boarding in a vehicle is detected by the sensor” and “to collect driver's identification information and drive habit information during operation of a vehicle when the driver's authentication is succeeded” in combination with “detect situation recognition information related to the implicit authentication information, after the driver authentication is succeeded, and to determine whether to perform additional authentications based on matching result of the detected situation recognition information with the implicit authentication information”.


Regarding claims 1, 15 and 16, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “perform driver authentication based on biometric information sensed by multiple biometric sensors when driver's boarding in a vehicle is detected by the sensor” and “to collect driver's identification information and drive habit information during operation of a vehicle when the driver's authentication is successful” in combination with “detect situation recognition information related to the implicit authentication information, after the driver authentication is succeeded, and to determine whether to perform additional authentications based on matching result of the detected situation recognition information with the implicit authentication information”.
Regarding claims 2-14, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687